Title: IX. To George Washington from Major General Stirling, 8 June 1780
From: Stirling, Lord (né William Alexander)
To: Washington, George



Dr Sir
Eliz. Town [N.J.] June 8th [1780] 5 oClock

You may be assured that the Enemy have not altered their Situation since we attacked them in the Morning, I do not think we are ripe for an attack upon them yet, I believe it would be best for the Army to halt two or three Miles short of this, for the present, I will give your Excellency the earliest Intelligence of any thing that should happen. I am your Excellencys Most Humble Servant

Stirling,

 